J-S02020-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 JANICE ROLNIK AND WILLIAM                 :    IN THE SUPERIOR COURT OF
 SYDNES, HUSBAND AND WIFE                  :          PENNSYLVANIA
                                           :
                    Appellants             :
                                           :
              v.                           :
                                           :
 ARTHUR GARNETT PROUT                      :
                                           :
                    Appellee               :         No. 1158 EDA 2021

              Appeal from the Judgment Entered May 10, 2021
            In the Court of Common Pleas of Montgomery County
                     Civil Division at No(s): 2018-22516


BEFORE: OLSON, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY KING, J.:                                    FILED JUNE 28, 2022

      Appellants, Janice Rolnik and William Sydnes, husband and wife, appeal

from the judgment entered in the Montgomery County Court of Common

Pleas, in favor of Appellee, Arthur Garnett Prout, in this ejectment action

seeking   possession    of   real   property   following   mortgage   foreclosure

proceedings against Appellee. We affirm.

      In its opinion, the trial court set forth the relevant facts and procedural

history of this case as follows:

          A. The Foreclosure Action

          On March 27, 2012, an action was filed in this [c]ourt
          against [Appellee] to foreclose on a mortgage (“the
          Mortgage”) on his residence, located at 48 Prospect Avenue,
          Bryn Mawr, Pennsylvania, in Lower Merion Township (“the
          Mortgaged Premises” or “the Premises”). The action was
          docketed at No. 2012-08077 (“the Foreclosure Action.”)
          The plaintiff was named as “U.S. Bank National Association
J-S02020-22


       as Trustee for RASC 2005KS9” (hereinafter referred to as
       “Original Foreclosure Plaintiff”). The Complaint named the
       Mortgaged Premises as [Appellee’s] last-known address.

       On April 16, 2012, two Orders for Service with Sheriff’s
       Returns were filed, purporting to show service of the
       Complaint on [Appellee]. One Order for Service directed the
       Sheriff to make service on [Appellee] at 46 Prospect Avenue
       in Bryn Mawr, presumably next door to the Mortgaged
       Premises at 48 Prospect Avenue. The Sheriff’s Return stated
       the date of service as April 10, 2012; the time of service as
       “0735”; the person served as Lynette Sears; her
       relationship as “Sister”; and the place of service “As Given”
       (i.e., at the address of 46 Prospect Avenue set forth in the
       Order for Service). The other Order for Service directed the
       Sheriff to make service on [Appellee] at 48 Prospect Avenue
       (the Mortgaged Premises). On this Order, the Sheriff’s
       Return stated the same date and time of service; the same
       person served and her same relationship; and the place of
       service as 46 Prospect Avenue. Thus, the only Returns of
       Service filed of record show that service of process was
       purportedly made on [Appellee] by handing a copy to his
       sister at 46 Prospect Avenue.

       On December 28, 2012, upon praecipe of the Original
       Foreclosure Plaintiff, a default judgment was entered
       against [Appellee] in the amount of $275,343.25 for failure
       to file an answer to the Complaint. Two Praecipes for Writ
       of Execution were subsequently filed, on May 13, 2013, and
       October 23, 2014, but Original Foreclosure Plaintiff did not
       proceed with a Sheriff’s Sale on the basis of those Writs.
       Several motions to reassess damages were also filed and
       granted.

       On June 30, 2016, two related (and somewhat inconsistent)
       Praecipes were filed.     First, a “Praecipe for Voluntary
       Substitution of Party Plaintiff Pursuant to Pa.R.C.P. 2352”
       directed the Prothonotary to substitute U.S. Bank National
       Association, as Trustee for Residential Asset Securities
       Corporation, Home Equity Mortgage Asset-Backed Pass-
       Through Certificates, Series 2005-KS9 (hereinafter, “U.S.
       Bank, Trustee”) as successor Plaintiff, on the basis of a
       purported assignment of the Mortgage to U.S. Bank,
       Trustee, recorded May 12, 2015. Second, a “Praecipe to

                                   -2-
J-S02020-22


       Mark Judgment to Use Plaintiff” directed the Prothonotary to
       mark the judgment to the use of U.S. Bank, Trustee.

       A new Praecipe for Writ of Execution was filed on October
       24, 2017. Pursuant to that Writ, a Sheriff’s sale of the
       Mortgaged Premises was held on January 31, 2018; U.S.
       Bank, Trustee, was the successful bidder.

       At no time during any of the proceedings in the Foreclosure
       Action did [Appellee] defend against the foreclosure claim,
       seek relief from the foreclosure judgment or the Sheriff’s
       sale, or take any other action in the case.

       B. The Ejectment Action

       The present action was brought in this [c]ourt against
       [Appellee] by [Appellants], on September 20, 2018,
       docketed at No. 2018-22516 (“the Ejectment Action”).
       [Appellants’] Complaint averred that they had purchased
       the Premises from “U.S. Bank National Association” on
       August 17, 2018, following “a Sheriff’s Sale as a result of a
       foreclosure by U.S. Bank National Association.” Attached as
       Exhibit A to the Complaint was a copy of a Special Warranty
       Deed for the Premises dated August 17, 2018, with U.S.
       Bank, Trustee, named as Grantor and [Appellants] named
       as Grantee. The Complaint averred that [Appellee] had
       refused to enter into a lease for the Premises or to pay rent
       and had further refused to vacate the Premises. The
       Complaint sought judgment for possession and unpaid back
       rent.

       [Appellee], acting pro se, filed an Answer to the Complaint,
       asserting that he remained the owner of the Premises. The
       Answer included a counterclaim against [Appellants],
       alleging that they had engaged in threats and harassment
       against him.

       Pursuant to an Arbitration Praecipe filed by [Appellants] on
       January 21, 2019, an arbitration hearing was held on May
       14, 2019. An Arbitration Award was entered that date in
       favor of [Appellee] on [Appellants’] claim. [Appellants] filed
       a timely Notice of Appeal from the Arbitration Award on May
       16, 2019.


                                   -3-
J-S02020-22


       A nonjury trial was held before this [c]ourt [by
       videoconference] on January 6, 2021.            [Appellants’]
       evidence established that [Appellee] had granted a
       Mortgage on the Mortgaged Premises to Mortgage Electronic
       Registration Systems, Inc. (“MERS”), as nominee for
       Homecomings Financial Network, Inc. (“Homecomings”), by
       an instrument dated August 12, 2005; that an Assignment
       of Mortgage from Homecomings to U.S. Bank, Trustee, was
       recorded on December 3, 2013; that a separate Corporate
       Assignment of Mortgage (apparently as a corrective
       instrument) from MERS, as nominee for Homecomings, to
       U.S. Bank, Trustee, was recorded on May 12, 2015; that a
       Sheriff’s Deed for the Premises, referencing the Foreclosure
       Action and conveying the Premises to U.S. Bank, Trustee,
       was executed and acknowledged on March 5, 2018, and
       recorded on March 19, 2018; and that U.S. Bank, Trustee,
       conveyed the Premises to [Appellants] by Special Warranty
       Deed dated August 17, 2018, and recorded on August 30,
       2018. Ms. Rolnik testified that [Appellee] refused to vacate
       the Premises. The matter of back rent was not pursued.

       On cross-examination by [Appellee], Ms. Rolnik testified
       that [Appellants] had a “bringdown” title search conducted
       before purchasing the Premises. After obtaining title to the
       Premises, she had the locks changed but [Appellee] then
       changed them again.       Ms. Rolnik also testified to an
       altercation that occurred between her and [Appellee]
       outside the Premises.

       [Appellee] testified on his own behalf. His testimony was
       rambling and difficult to follow and consisted to a large
       extent of lengthy readings from unidentified documents.
       Much of the testimony asserted that the Mortgage was
       fraudulent, that MERS’s involvement in the mortgage
       process was improper, that MERS had acted unlawfully in
       connection with other mortgages on other properties, and
       that the mortgage foreclosure proceedings against him were
       defective.

       On January 13, 2021, the [c]ourt rendered its Decision. In
       Findings of Fact, the Decision recited the history of the
       Foreclosure Action, including the entry of judgment, the
       Sheriff’s sale, and the Sheriff’s Deed to U.S. Bank, Trustee.
       The [c]ourt found that Ms. Rolnik had the locks changed on

                                   -4-
J-S02020-22


       the Premises without [Appellee’s] consent and that this
       conduct caused [Appellee] some concern for his safety and
       the safety of his property. In Conclusions of Law, the
       Decision stated:

          In an action to eject an occupant from property after
          a mortgage foreclosure and sheriff’s sale of the
          property, the occupant cannot collaterally attack the
          judgment of foreclosure or the sheriff’s sale except on
          grounds that the judgment is “void” and not merely
          “voidable.”

       The [c]ourt noted that there were apparent “procedural
       irregularities” in the Foreclosure Action but that these
       irregularities did not render the foreclosure judgment “void”
       rather than “voidable” and therefore could not be raised as
       a defense to ejectment. The [c]ourt further held that the
       Sheriff’s sale divested [Appellee] of any ownership interest
       in the Premises and that [Appellants] were thus entitled to
       possession.      On [Appellee’s] counterclaim, the [c]ourt
       determined that Ms. Rolnik’s unauthorized changing of the
       locks constituted a trespass and awarded [Appellee]
       damages of $250.

       On January 28, 2021, [Appellee] filed a document titled
       “Motion for Post Trial Relief 227.1.” Although lengthy and
       prolix, the Motion included a statement that post-trial relief
       should be granted on grounds of “improper serving process
       of legal paper—Jurisdiction.” [Appellants] filed a Response
       on February 9, 2021. On the same date, the [c]ourt entered
       an order referring to [Appellee’s] jurisdictional objection
       based on improper service and directed as follows:

          [Appellants] may file a supplemental brief, limited to
          the following issues:

          (a) whether service of the Complaint on [Appellee]
          in the underlying mortgage foreclosure case was
          defective;

          (b) whether [Appellee] may properly raise the issue
          of defective service in the underlying mortgage
          foreclosure case as a defense to ejectment in the
          present case.

                                   -5-
J-S02020-22



          In a footnote, the [c]ourt elaborated on the potential defect
          in service as follows: “The docket in the underlying
          mortgage foreclosure case indicates that service of the
          Complaint was purportedly made on [Appellee’s] sister at
          46 Prospect Avenue, which does not appear to be
          [Appellee’s] residence.”

          [Appellants] filed a supplemental Memorandum of Law on
          February 17, 2021. … [The court subsequently joined U.S.
          Bank, Trustee as a party defendant in this action].

                                       *       *   *

          [N]o response was filed by U.S. Bank, Trustee. On May 10,
          2021, the [c]ourt issued an Order that recited the lack of
          response, granted [Appellee’s] Motion for Post Trial Relief,
          and entered judgment in favor of [Appellee] on [Appellants’]
          Complaint. In an explanatory footnote, the [c]ourt stated
          that [Appellee] had not been properly served with the
          Complaint in the Foreclosure Action, that the foreclosure
          judgment was therefore void, and that the ejectment claim
          by [Appellants], who trace their title to that foreclosure
          judgment, must fail. [The Order also entered judgment in
          favor of Appellee and against Ms. Rolnik (but not Mr.
          Sydnes) for $250 on his counterclaim.]

          [Appellants] filed a timely Notice of Appeal from the
          judgment on June 2, 2021, and U.S. Bank, Trustee, filed a
          timely Notice of Appeal on June 9, 2021.[1] [Appellants’]
          Concise Statement of Errors Complained of on Appeal…was
          filed on June 18, 2021, and U.S. Bank, Trustee, filed a
          Concise Statement of Errors Complained of on Appeal…on
          June 30, 2021.

(Trial Court Opinion, filed September 13, 2021, at 1-10) (internal citations


____________________________________________


1 Appellants’ notice of appeal was docketed in this Court at No. 1158 EDA 2021
(the current appeal). U.S. Bank, Trustee’s notice of appeal was docketed in
this Court at No. 1497 EDA 2021. On October 21, 2021, U.S. Bank, Trustee
filed a praecipe to withdraw the appeal, and this Court withdrew and
discontinued the appeal that day.

                                           -6-
J-S02020-22


and footnotes omitted).

       Appellants raise the following issues for our review:

          Did the trial court err in concluding that service of the
          complaint on [Appellee] in the underlying mortgage
          foreclosure case … was defective?

          Did the trial court err in that [Appellee] neither [pled]
          pursuant to Pa.R.C.P. 1032 nor submitted any evidence at
          the time of trial in this matter and did not raise defective
          service to support his claim that he was not served or had
          no notice of the underlying mortgage foreclosure action?

          Did the trial court err in that it failed to follow Hollinger v.
          Hollinger, 416 Pa. 473, 206 A.2d 1 (1965) and Liquid
          [Carbonic] Corp. v. Cooper and Reese, Inc., 416 A.2d
          549 (Pa.Super. 1979), in that both of those cases found
          that, absent fraud, a sheriff’s return is conclusive and
          immune from attack as to the facts stated therein of which
          the sheriff presumably had personal knowledge?

          Did the trial court err in failing to conclude that the sheriff’s
          return of service was conclusive and immune from attack?

(Appellants’ Brief at 7).

       We combine Appellants’ issues.2 Appellants argue that Appellee failed

to raise an issue concerning improper service in the foreclosure action at the

current ejectment trial.      Appellants insist that Appellee could not raise the


____________________________________________


2 Notwithstanding Appellants’ presentation of four issues in their statement of
questions presented, Appellants’ brief contains only one argument section, in
violation of Pa.R.A.P. 2119(a) (stating argument shall be divided into as many
parts as there are questions to be argued; and shall have at head of each
part—in distinctive type or in type distinctively displayed—particular point
treated therein, followed by such discussion and citation of authorities as are
deemed pertinent). Nevertheless, Appellants’ failure to conform to Rule
2119(a) does not impede our review, as the single argument section
addresses all four issues raised in the statement of questions presented.

                                           -7-
J-S02020-22


issue of defective service in the foreclosure action for the first time in post-

trial motions following the ejectment trial. Appellants assert that the cases

on which the trial court relied are distinguishable because the defendants in

those cases raised the defects at issue at or before the time of trial.3

       Even if Appellee is permitted to challenge service in the foreclosure

action for the first time in post-trial motions in the ejectment action,

Appellants contend the returns of service in the foreclosure action show

service was proper. Specifically, Appellants claim the two returns of service

at issue showed service at (1) 46 Prospect Avenue; and (2) “As Given.”

Appellants suggest the second return of service stating “As Given” means

service was properly effectuated at 48 Prospect Avenue (the mortgaged



____________________________________________


3 Appellants also maintain Pa.R.C.P. 1032 precluded Appellee from asserting
improper service for the first time in post-trial motions. Rule 1032 states:

          A party waives all defenses and objections which are not
          presented either by preliminary objection, answer or reply,
          except a defense which is not required to be pleaded under
          Rule 1030(b), the defense of failure to state a claim upon
          which relief can be granted, the defense of failure to join an
          indispensable party, the objection of failure to state a legal
          defense to a claim, the defenses of failure to exercise or
          exhaust a statutory remedy and an adequate remedy at law
          and any other nonwaivable defense or objection.

Pa.R.C.P. 1032(b). Nevertheless, Appellants did not cite to or rely on Rule
1032 in their memorandum in opposition to Appellee’s post-trial motion, or in
their Rule 1925(b) statement. Thus, Appellants cannot raise any argument
concerning Rule 1032 for the first time on appeal. See Pa.R.A.P. 302(a)
(stating issues not raised in trial court are waived and cannot be raised for
first time on appeal).

                                           -8-
J-S02020-22


premises) and accepted by Appellee’s sister.         Appellants conclude that

“[w]ithout [Appellee] raising the issue of defective service of process in the

underlying mortgage foreclosure during the ejectment action by way of

pleading or presenting any evidence at trial, he has waived this as a defense

in the ejectment action and the [trial c]ourt’s [d]ecision should be reversed.”

(Appellants’ Brief at 18). For the following reasons, Appellants have waived

their claims.

      As a preliminary matter, we recognize:

         The fundamental tool for appellate review is the official
         record of the events that occurred in the trial court. To
         ensure that an appellate court has the necessary records,
         the Pennsylvania Rules of Appellate Procedure provide for
         the transmission of a certified record from the trial court to
         the appellate court. The law of Pennsylvania is well settled
         that matters which are not of record cannot be considered
         on appeal. Thus, an appellate court is limited to considering
         only the materials in the certified record when resolving an
         issue. In this regard, our law is the same in both the civil
         and criminal context because, under the Pennsylvania Rules
         of Appellate Procedure, any document which is not part of
         the officially certified record is deemed non-existent—a
         deficiency which cannot be remedied merely by including
         copies of the missing documents in a brief or in the
         reproduced record. The emphasis on the certified record is
         necessary because, unless the trial court certifies a
         document as part of the official record, the appellate
         judiciary has no way of knowing whether that piece of
         evidence was duly presented to the trial court or whether it
         was produced for the first time on appeal and improperly
         inserted into the reproduced record. Simply put, if a
         document is not in the certified record, the Superior
         Court may not consider it.

         This Court cannot meaningfully review claims raised on
         appeal unless we are provided with a full and complete
         certified record.  This requirement is not a mere

                                     -9-
J-S02020-22


         “technicality” nor is this a question of whether we are
         empowered to complain sua sponte of lacunae in the record.
         In the absence of an adequate certified record, there
         is no support for an appellant’s arguments and, thus,
         there is no basis on which relief could be granted.

                                  *     *      *

         With regard to missing transcripts, the Rules of Appellate
         Procedure require an appellant to order and pay for any
         transcript necessary to permit resolution of the issues raised
         on appeal. Pa.R.A.P.1911(a). … When the appellant or
         cross-appellant fails to conform to the requirements
         of Rule 1911, any claims that cannot be resolved in
         the absence of the necessary transcript or transcripts
         must be deemed waived for the purpose of appellate
         review. It is not proper for either the Pennsylvania
         Supreme Court or the Superior Court to order
         transcripts nor is it the responsibility of the appellate
         courts to obtain the necessary transcripts.

Commonwealth v. Preston, 904 A.2d 1, 6-7 (Pa.Super. 2006), appeal

denied, 591 Pa. 663, 916 A.2d 632 (2007) (most internal citations omitted)

(emphasis added).

      Instantly, there is no transcript of the January 6, 2021 ejectment trial

in the certified record. Upon informal inquiry from this Court, we discovered

that Appellants did not order or pay for the trial transcript. Appellants’ chief

complaint on appeal is that Appellee was required to, but did not, preserve his

challenge to improper service in the underlying mortgage foreclosure during

or before the current ejectment action trial.      In his pro se brief, Appellee

disputes this contention, claiming that he testified about defective service at

the ejectment trial. (See Appellee’s Brief at 6, 9, 10). Although the trial court

opinion suggests Appellee did not assert improper service until he filed post-

                                      - 10 -
J-S02020-22


trial motions, we have no way to confirm whether Appellee raised this issue

during the ejectment trial in the absence of the trial transcript. Appellants’

failure to ensure that the certified record contained the relevant trial transcript

constitutes waiver of Appellants’ claim that Appellee did not preserve the issue

of improper service.4 See Preston, supra.

       Additionally, the certified record does not contain the docket entries

from the underlying mortgage foreclosure action or the returns of service from

that action verifying service of the mortgage foreclosure complaint. The trial

court explains in its opinion that it took judicial notice of the underlying

mortgage foreclosure action, without objection from any party. Nevertheless,

this Court may not consider documents which are not part of the certified

record. See id. See also Pa.R.A.P. 1921, Note (stating: “An appellate court

may consider only the facts which have been duly certified in the record on

appeal”). Further, “this Court will not ordinarily take judicial notice of records

in another case…” Richner v. McCance, 13 A.3d 950, 956 n.2 (Pa.Super.

2011). In the absence of the returns of service from the underlying mortgage


____________________________________________


4 In some instances, remand might be appropriate if there was an error in
transmitting a portion of the certified record to this Court, as “[a]n appellant
should not be denied appellate review if the failure to transmit the entire
record was caused by an extraordinary breakdown in the judicial process.”
Preston, supra at 8 (internal citation omitted). “However, if the appellant
caused a delay or other problems in transmitting the certified record, then he
or she is not entitled to relief and the judgment of the court below should be
affirmed.” Id. Here, it was Appellants’ failure to order and pay for the trial
transcript that caused the incomplete record. Thus, we decline to remand in
this case.

                                          - 11 -
J-S02020-22


foreclosure action included in the record before us, we cannot review

Appellants’ argument that the “As Given” notation on the second return of

service demonstrates service was properly made at the mortgaged premises.5

Appellants’ failure to ensure that the certified record contained the docket

entries and returns of service from the underlying mortgage foreclosure action

similarly constitutes waiver of Appellants’ alternative argument that service

was not defective, even if Appellee had properly preserved his claim. See

Preston, supra. Accordingly, Appellants’ issues are waived on appeal, and

we affirm.

       Judgment affirmed.

       Judge Olson joins this memorandum.

       Judge McCaffery joins the memorandum and files a concurring

statement.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/28/2022

____________________________________________


5 Although a public docket search of the underlying mortgage foreclosure
action at No. 2012-08077 reveals two entries showing the mortgage
foreclosure complaint was served on April 10, 2012 (docketed on April 16,
2012), the actual documents (presumably, the returns of service) are not
viewable without payment.

                                          - 12 -